DECISION OF DISMISSAL
This matter is before the court on Defendant's motion to dismiss, filed June 2, 2011, requesting that the Complaint be dismissed.
In Defendant's motion to dismiss (motion), Defendant's representative, Kenneth S. Colmer, Appraisal Supervisor, wrote:
  "We agreed that the Real Market Value should be $465,000 for the 2010 tax year. At the $465,000 value[,] Mr. Moore is not aggrieved * * *. The County asks that the case be dismissed due to the taxpayer not being aggrieved. Mr. Moore and I discussed that the court could not change the value if there was no tax savings and that his record would be updated (changed per our inspection) for the 2011 tax year."
Prior to Defendant filing its motion, Plaintiff, Donald Moore, telephoned the court on May 2, 2011, asking how he could request that his appeal be dismissed. As of this date, Plaintiffs have not filed a written request to withdraw their appeal, nor responded to Defendant's motion. Based on the information provided to the court by Defendant and Plaintiffs' verbal request to withdraw their appeal, the court grants Defendant's motion. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of June 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on June 14, 2011. The Court filed and entered this documenton June 14, 2011.
 *Page 1